DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Invention I, Species I in the reply filed on July 29, 2022 is acknowledged.  The traversal is not found persuasive because no ground(s) for the traversal were presented.  Thus, the requirement is still deemed proper and is therefore made FINAL.  Pursuant to the election, claims 15-20 have been cancelled and claims 7, 10, 13 and 25-26 withdrawn from consideration as being directed to the non-elected species.   Accordingly, claims 1-6, 8-9, 11-12, 14 and 21-24 are ready for the examination. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4-6 and 24 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mahler et al. (US 2007/0145606, hereinafter “Mahler `606”).
Regarding claim 1, Mahler `606 teaches in Fig. 3 (shown below) and related text a device comprising: 
a package substrate (5, Fig. 3 and ¶[0068]) having top and bottom major package substrate surfaces, the top major package surface includes a die attach region (7, Fig. 3 and ¶[0068]); 
a die (6, Fig. 3 and ¶[0068]) disposed on the die attach region (Fig. 3), wherein the die includes first and second major die surfaces, the second major die surface is attached to the die attach region (Fig. 3); 
an adhesion enhancement layer (2, Fig. 3 and ¶¶[0067]-[0073]) disposed on a metallic component of the device (e.g. leadframe 5 and bonding wires 12, Fig. 3 and ¶¶[0068] and [0082]); and 
an encapsulant (4, Fig. 3 and ¶[0068]), the encapsulant covers exposed portions of the package substrate and the die, wherein the adhesion enhancement layer enhances adhesion of the encapsulant to the metallic component of the device (¶¶[0019]-[0020], [0084] and [0091]).

    PNG
    media_image1.png
    297
    731
    media_image1.png
    Greyscale



Regarding claim 4 (1), Mahler `606 teaches wherein the metallic component comprises a copper component (¶¶[0019] and [0047]).
Regarding claim 5 (1),  Mahler `606 teaches wherein the package substrate comprises a leadframe (¶¶[0068] and [0086]), wherein the metallic component of the device comprises the leadframe (Fig. 3 and ¶¶[0019] and [0047]).
Regarding claim 6 (5), Mahler `606 teaches wherein the leadframe (5 (7 and 8), Fig. 3 and ¶¶[0068] and [0079]) is completely coated with the adhesion enhancement layer (Fig. 3).
Regarding claim 24 (1), Mahler `606 teaches wherein the adhesion enhancement layer comprises organic coupling compounds (¶[0034]).

Claim(s) 1-5 and 21-22 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mahler `426 et al. (US 2007/0262426, hereinafter “Mahler `426”).
Regarding claim 1, Mahler `426 teaches in Fig. 2 (shown below) and related text a device comprising: 
a package substrate (1, Fig. 2 and ¶[0077]) having top and bottom major package substrate surfaces, the top major package surface includes a die attach region (Fig. 2 and ¶[0078]); 
a die (2, Fig. 2 and ¶[0077]) disposed on the die attach region (Fig. 2), wherein the die includes first and second major die surfaces, the second major die surface is attached to the die attach region (Fig. 2); 
an adhesion enhancement layer (6, Fig. 2 and ¶¶[0016], [0027] and [0078]) disposed on a metallic component of the device (e.g. substrate 1 and wire contact 5, Fig. 2 and ¶[0081]); and 
an encapsulant (4, Fig. 2 and ¶[0079]), the encapsulant covers exposed portions of the package substrate and the die, wherein the adhesion enhancement layer enhances adhesion of the encapsulant to the metallic component of the device (¶¶[0016] and [0027]).


    PNG
    media_image2.png
    259
    565
    media_image2.png
    Greyscale

Regarding claim 2 (1), Mahler `426 teaches wherein the adhesion enhancement layer comprises a polysiloxane layer (i.e. polyimide amide-silicone (i.e. silicone is polysiloxane), ¶¶[0016] and [0048]), the polysiloxane layer is configured to form covalent bonds with the encapsulant and the metallic component of the device (¶¶[0016], [0027] and [0078].
Regarding claim 3 (2), Mahler `426 teaches wherein the polysiloxane layer is deposited on the metallic component of the device by spraying a solution comprising organosilanes on the metallic component of the device (¶¶[0037] and [0048]).  Moreover, it is noted that the limitation specifying that the polysiloxane layer is deposited by “spraying a solution comprising organosilanes on the metallic components of the device” renders the claim a product-by process claim and therefore is treated according to MPEP § 2113 which states that “[e]ven through product-by process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  Since Mahler `426 teaches all the claimed structure, the claimed method does not distinguish from the prior art. 
Regarding claim 4 (1), Mahler `426 teaches wherein the metallic component comprises a copper component (¶¶[0018] and [0027]).
Regarding claim 5 (1),  Mahler `426 teaches wherein the package substrate comprises a leadframe (¶[0016]), wherein the metallic component of the device comprises the leadframe (Fig. 2).
Regarding claim 21 (2), Mahler `426 teaches  wherein the polysiloxane layer comprises silane compounds (i.e. 3-aminopropyltrimethoxysilane, ¶[0048]).
Regarding 22 (21), Mahler `426 teaches wherein the silane compounds comprise organosilanes (i.e. 3-aminopropyltrimethoxysilane, ¶[0048]).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 8-9, 11-12 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mahler `606 as applied to claims 2 and 5 above and further in view of Mahler et al. (US 2017/0338169, hereinafter “Mahler `169”).
Regarding claim 8 (5), teaching of Mahler `606 was discussed above in the rejection of claim 5 comprises a wire bond (12, Fig. 3 and ¶[0082]) coupled to the first die surface (9, Fig. 3 and ¶[0068]) and a package pad (15, Fig. 3 and ¶[0085]) of the package substrate, wherein the metallic component of the device comprises the wire bond and the leadframe (Fig. 3).  While Mahler `606 teaches that wire bond is coupled to the first die surface and the package pad instead of a clip bond as claimed, replacing the wire bond disclosed by Mahler `606 with a clip bond would have been within the capabilities of one of ordinary skill in the art as the two bond types were art recognized equivalents before the effective filing date of the claimed invention as evidenced by Mahler `169.  Thus, because these two bonds were art-recognized equivalents before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to substitute clip bond for the wire bond in the device disclosed by Mahler `606.
Regarding claim 9 (8), the combined teaching of Mahler `606 and Mahler `169 disclosed wherein the leadframe and clip bond are completely coated with the adhesion enhancement layer (Mahler `606, Fig. 3).
Regarding claim 11 (8), the combined teaching of Mahler `606 and Mahler `169 wherein exposed portions clip bond are coated with the adhesion enhancement layer and other of the leadframe is completely coated with the adhesion enhancement layer (Mahler `606, Fig. 3).
Regarding claim 12 (2), teaching of Mahler `606 was discussed above in the rejection of claim 2 comprises a wire bond (12, Fig. 3 and ¶[0082]) coupled to the first die surface and a package pad of the package substrate, wherein the metallic component of the device comprises the clip bond (Fig. 3).  While Mahler `606 teaches that wire bond is coupled to the first die surface and the package pad instead of a clip bond as claimed, replacing the wire bond disclosed by Mahler `606 with a clip bond would have been within the capabilities of one of ordinary skill in the art as the two bond types were art recognized equivalents before the effective filing date of the claimed invention as evidenced by Mahler `169.  Thus, because these two bonds were art-recognized equivalents before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to substitute clip bond for the wire bond in the device disclosed by Mahler `606.
Regarding claim 14 (12), the combined teaching of Mahler `606 and Mahler `169 wherein exposed portions of the clip bond are coated with the adhesion enhancement layer (Fig. 3).

Claim(s) 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mahler `426 as applied to claim 21 above, and further in view of Allam et al. (US 2008/0145564, hereinafter “Allam”).
Regarding claim 23 (21), teaching of Mahler `426 was discussed above in the rejection of claim 21 and includes wherein the polysiloxane comprises a silane compound.   While Mahler `426 does not explicitly teach that the silane compounds comprise organotitanate, zirconate, zircoaluminate, or alkyl phosphate ester, including a  organotitanate or zirconate in the adhesion enhancement layer would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention as such compounds were well-known adhesion promoters in the art as evidenced by Allam (¶[0051]).  Thus, it would have been obvious to include organotitanate or zirconate as disclosed by Allam in the adhesion enhancement layer disclosed by Mahler `426 as doing so would amount to nothing more than using a known compound for its intended purpose. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANETA B CIESLEWICZ whose telephone number is 303-297-4232. The examiner can normally be reached 8:30 AM - 2:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on 571-272-1236. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




	/A.B.C/Examiner, Art Unit 2829                                               
                                                                                                                                                    /SHAUN M CAMPBELL/Primary Examiner, Art Unit 2829                                                                                                                                                                                                        8/8/2022